DETAILED ACTION
This is in response to Request for Continued Examination (RCE) filed on 07/14/2022. Claims 1-20 are pending in this Office Action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
 
Remark
In the response filed 05/24/2022, claims 1-3, 10, 13, and 18-20 have been amended, no claim has been cancelled, and no new claim has been added.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/09/2021, 04/11/2022, 05/31/2022, and 07/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments filed 05/24/2022 have been considered but they are not persuasive.
Applicant’s argument traversing 35 USC 112(a) and (b) by the new amended of “wherein the capability information indicates input and output capabilities of the third-party application” has been considered but it is not persuasive. 
The Examiner respectfully disagrees that the new amended of “wherein the capability information indicates input and output capabilities of the third-party application” would clarifies the previously contested subject matter of “wherein the platform schema comprises definitions for input data and output data, and one or more application programming! interfaces for receiving the input data from a data sharing platform and sending the output data to the data sharing platform.” 
The reason that claims 1, 13, and 18 have been rejected under 35 USC 112(a) because the disclosure of the current invention lacks sufficient description for limitation of “the platform schema comprises definitions for input data and output data and one or more application programming interfaces for receiving the input data from a data sharing platform and sending the output data to the data sharing platform.”
The specification does not specify that “the platform schema” comprises the definition for input and output data and APIs. The specification merely describes that “the platform capability information may include one or more registered input data feeds or output data feeds” (See para 51) and predefined validation checks confirm whether registered input data feeds or output data feeds conform to a scheme (e.g. see para 53). 
Therefore, the previous 35 USC 112(a) rejection of claims 1, 13, and 18 are reasonable and are maintained in current Office action. And, as result of 35 USC 112(a) rejections of claims 1, 13, and 18, the 35 USC 1112(b) rejections would be maintained, as well. See below for details. 
Furthermore,
The Examiner respectfully disagrees with applicant’s assertion that “[t]here is insufficient motivation to combine Bell and Farooqi with Bansode because they relate to entirely different endeavors, nor does Bansode lend itself in a pertinent way to the claimed invention. The Office Action states that Bell and Farooqi do not disclose a platform schema as recited in claim 1, and supplies Bansode to remedy their shortcomings.” 
The Examiner contends that Bill and Farooqi are from the same field of endeavor or application development or software engineering. Both Bell and Farooqi classified under G06F8 which is software engineering.
Moreover, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for combining Bell and Farooqi would have been to generate revenue by distributing and publishing a developed and validated application to an application store for downloading by users. The motivation could be found in knowledge generally available to person of ordinary in the art and in the Farooqi reference (e.g. paragraph 17 and 49). 
Furthermore, 
Applicant's arguments with respect to claims 1, 13 and 18 that neither Bell, Farooqi, or Bansode teaches the newly amended limitation of “registering platform schemas in association with data sharing platforms that facilitate sharing of application data amongst multiple isolated applications” have been considered but are moot in view of the new ground(s) of rejection over the new reference, Goldsmith et al., US 2018/0316768. 
Goldsmith discloses registering device capabilities (i.e. platform schema) with a server that could be a sharing platform for other devices (See Goldsmith: at least Fig. 3 and para 28-33). Said teaching in combination with the teachings of platform schema of Bell would discloses or at least suggests the amended limitation of “registering platform schemas in association with data sharing platforms that facilitate sharing of application data amongst multiple isolated applications,” recited in claims 1, 13, and 18. See below for details.
Therefore, the new combination of Bell, Goldsmith, Bansode, and/or Farooqi discloses the limitations of claims 1, 13 and 18.



	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Regarding claims 1,13, and 18,
the claims still contain previously amended subject matter of “wherein the platform schema comprises definitions for input data and output data, and one or more application programming! interfaces for receiving the input data from a data sharing platform and sending the output data to the data sharing platform” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification merely describes that “the platform capability information may include one or more registered input data feeds or output data feeds” (See para 51) and predefined validation checks confirm whether registered input data feeds or output data feeds conform to a scheme (e.g. see para 53). The specification does not mention that “the platform schema” comprises the definition for input and output data and APIs.
As such, the specification fails to describe the previously amended limitation of “the platform schema comprises definitions for input data and output data and one or more application programming interfaces for receiving the input data from a data sharing platform and sending the output data to the data sharing platform.”
Regarding claims 2-12, 14-17, and 19-20,
said claims dependent on the rejected claims 1, 13, and 18 and inherit the same deficiency and are rejected for the same reason set forth in rejections of claims 1, 13, and 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13, and 18,
As explained above, the claims recite the previously amended limitation of “wherein the platform schema comprises definitions for input data and output data, and one or more application programming! interfaces for receiving the input data from a data sharing platform and sending the output data to the data sharing platform,” which is not described in the specification. As such, it is not clear how a platform schema comprises definitions of input and output data and one or more APIs. The metes and bounds of the claims are not clear. Thus, claims 1, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Regarding claims 2-12, 14-17, and 19-20,
said claims dependent on the rejected claims 1, 13, and 18 and inherit the same deficiency and are rejected for the same reason set forth in rejections of claims 1, 13, and 18.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, US 2019/0266067 in view of Goldsmith et al., US 2018/0316768 (Goldsmith, hereafter) further in view of Bansode et al., US 2012/0084319 (Bansode, hereafter) and further in view of Farooqi, US 2015/0012908.
Regarding claim 1,
Bell discloses an application deployment system operable to facilitate sharing of application data among isolated applications executing on one or more 
application platforms (See Bell: at least Fig. 1)
[Examiner’s note: the preamble contains the term “operable” causing the claimed functions/structures not to be positively recited in the claim which affects the interpretation of the claim. The Examiner suggests to change the term “operable” to “configured”] 
, the system comprising: 
one or more processors; and one or more computer readable storage media having program instructions stored thereon which, when executed by the one or more processors, direct the one or more processors to (See Bell: at least para 11): 
identify a validation manifest associated with a platform schema, of the platform schemas, responsive to receiving a request to submit a third-party application to the application deployment system (See Bell: at least para 14, 16-17, 20-21, and Fig. 3-5, in response to receiving a request to deploy an application, identify a set of rules used for validation (i.e. validation manifest) associated with compliance policy of the system (i.e. platform schema)), 
wherein the request identifies the platform schema and capability information associated with the third-party application (See Bell: at least para 14, 16-17, 20-21, and Fig. 3-5, identifying the compliance policy and application metadata (i.e. capability) associated with the application); 
perform a set of validation checks indicated by the validation manifest to verify that (See Bell: at least para 14, 16, 20, and Fig. 4-6, performing a validation check based on the set of rules (i.e. validation manifest) to determine whether the application complies with the system’s policy (i.e. schema)).
Although Bell discloses platform schema, Bell does not explicitly teach registering platform schemas in association with data sharing platforms.
On the other hand, Goldsmith discloses registering device capabilities (i.e. platform schema) with a server that could be a sharing platform for other devices (See Goldsmith: at least Fig. 3 and para 28-33).  
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Bell with Goldsmith’s teaching in order to register platform schemas in association with data sharing platforms that facilitate sharing of application data amongst multiple isolated applications with reasonable expectation of success. The motivation for doing so would have been to “enhance performance of computing devices associated with a user account by aggregating device capabilities of the devices and sharing the capabilities between the devices.” (See Goldsmith, para 14).
The combination of Bell and Goldsmith discloses the limitations as stated above including compliance policy of the system that corresponds to the limitation of platform schema (See Bell: at least para 14, 16-17, 20-21, and Fig. 3-5) and device capabilities. However, it does not explicitly disclose wherein the platform schema comprises definitions for input data and output data, and one or more application programming! interfaces for receiving the input data from a data sharing platform and sending the output data to the data sharing platform, and wherein the capability information indicates input and output capabilities of the third-party application. 
On the other hand, Bansode discloses a rule/policy that contains definitions of APIs and corresponding input and output data (See Bansode: at least para 43-45, 56. And 71). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bell and Goldsmith with Bansode’s teaching in order to include in the platform schema definitions for input data and output data, and one or more application programming! interfaces for receiving the input data from a data sharing platform and sending the output data to the data sharing platform, and wherein the capability information indicates input and output capabilities of the third-party application; and perform a set of validation checks indicated by the validation manifest to verify that input and output capabilities of the third-party application conform to the input data and output data defined by the platform schema, with reasonable expectation of success. The motivation for doing so would have been to improve managing flow of data by controlling input and output data through corresponding input and output definitions.
Although the combination of Bell, Goldsmith, and Bansode discloses responsive to verifying that the third-party application conforms to the platform schema, installing and running the application, it does not explicitly teach publishing the third-party application to a download portal for deployment by the application deployment system.  
On the other hand, Farooqi discloses that after testing and validating of a developed application, publishing the approved (validated) application in an application store (i.e. download portal) for deploying in another computing system/device (See Farooqi: at least para 48, 51, 55, 85, and Fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bell, Goldsmith, and Bansode with Farooqi’s teaching in order to responsive to verifying that the third-party application conforms to the platform schema, publish the third-party application to a download portal for deployment by the application deployment system to computing systems that download and install the third-party application with reasonable expectation of success. The motivation for doing so would have been to generate revenue by distributing and publishing a developed and validated application to an application store for downloading by users. 
Regarding claim 4,
the combination of Bell, Goldsmith, Bansode, and Farooqi discloses wherein the program instructions, when executed by the one or more processors, further direct the one or more processors to: identify a unique application identifier associated with the third-party application; and provide the application identifier and the capability information associated with the conforming third-party application to a decision service (See Bell: at least para 14, 16-17, 20-21, and Fig. 3-5).  
Regarding claim 5,
the combination of Bell, Goldsmith, Bansode, and Farooqi discloses wherein the validation manifest is identified based on a schema identifier included with the request to submit the third-party application to the application deployment system (See Bell: at least para 14, 16-17, 20-21, and Fig. 3-5, identifying validation manifest based on application identifier and application compliance identifier).  
Regarding claim 6,
the combination of Bell, Goldsmith, Bansode, and Farooqi discloses wherein the program instructions, when executed by the one or more processors, further direct the one or more processors to: responsive to receiving the platform schema from a service provider, publish the platform schema to the download portal of the application deployment system (See Bell: at least para 14, 16-17, 20-21, and Fig. 3-5 and Farooqi: at least para 48, 51, 55, 85, and Fig. 9).  
Regarding claim 7,
the combination of Bell, Goldsmith, Bansode, and Farooqi discloses wherein the program instructions, when executed by the one or more processors, further direct the one or more processors to: provide the platform schema to a third-party application developer (See Bell: at least para 14, 16-17, 20-21, and Fig. 2-5).  
Regarding claim 10,
the combination of Bell, Goldsmith, Bansode, and Farooqi discloses wherein the program instructions, when executed by the one or more processors, further direct the one or more processors to: provide, via the download portal, the third-party application to a computing system responsive to receiving a request to download the third-party application (See Farooqi: at least para 48, 51, 55, 85, and Fig. 9); wherein the third-party application comprises an isolated application; and wherein installed instances of the third-party application share the input data and output data with other instances of other isolated applications through the data sharing platform (See Goldsmith: at least Fig. 3 and para 28-33).  
Regarding claim 12,
the combination of Bell, Goldsmith, Bansode, and Farooqi discloses wherein the application deployment system comprises an application store (See Farooqi: at least para 48, 51, 55, 85, and Fig. 9).  
 Regarding claims 18 and 20,
the scopes of the claims are substantially the same as claims 1 and 10, respectively, and are rejected on the same basis as set forth for the rejections of claims 1 and 10, respectively.

Claims 2-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, US 2019/0266067 in view of Goldsmith et al., US 2018/0316768 further in view of Bansode et al., US 2012/0084319 further in view of Farooqi, US 2015/0012908 and further in view of Edwards et al., US 5,742,823 (Edwards, hereafter).
Regarding claim 2,
Although, the combination of Bell, Goldsmith, Bansode, and Farooqi discloses application metadata reads on the capability information associated with the third-party application (See Bell: at least para 14, 16, 20, and Fig. 3-5), it does not explicitly teach metadata of an application includes one or more input data feeds or output data feeds. 
On the other hand, Edwards discloses developing an application which its specification includes input data or output data feeds (See Edwards: at least col. 7, lines 35-47 and Fig. 6-8 and associated text). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bell, Goldsmith, Bansode, and Farooqi with Edwards’s teaching in order to include in the capability information associated with the third-party application one or more input data feeds or output data feeds with reasonable expectation of success. The motivation for doing so would have been to improve validity and accuracy of a developed application by checking and validating the input/output data requirements for the application. 
Regarding claim 3,
the combination of Bell, Goldsmith, Bansode, Farooqi and Edwards discloses wherein the set of validation checks are configured to confirm that the one or more input data feeds or output data feeds conform to the platform schema (See Edwards: at least col. 7, lines 35-47 and Fig. 6-8 and associated text).  
Regarding claim 19,
the scope of the claim is substantially the same as claims 2 and 3, and is rejected on the same basis as set forth for the rejections of claims 2 and 3.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bell, US 2019/0266067 in view of Goldsmith et al., US 2018/0316768 further in view of Bansode et al., US 2012/0084319 further in view of Farooqi, US 2015/0012908 and further in view of Ebert, US 2005/0154557.
the combination of Bell, Goldsmith, Bansode, and Farooqi discloses the limitations as stated above. However, it does not expressly teach wherein the program instructions, when executed by the one or more processors, further direct the one or more processors to: identify telemetry data associated with the third-party application; and provide a feedback loop to the third-party application developer indicating the telemetry data.  
On the other hand, Ebert discloses identifying and collecting telemetric data regarding an application and providing feedback indicating of telemetry data (See Ebert: at least para 5, 34-37 and Fig. 1-3). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bell, Goldsmith, Bansode, and Farooqi with Ebert’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve performance and increase the functionality of the application based on telemetric data feedback. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bell, US 2019/0266067 in view of Goldsmith et al., US 2018/0316768 further in view of Bansode et al., US 2012/0084319 further in view of Farooqi, US 2015/0012908 and further in view of Liu et al., US 2003/0182563 (Liu, hereafter).
The combination of Bell, Goldsmith, Bansode, and Farooqi discloses the limitations as stated above. However, it does not expressly teach wherein prior to providing the third- party application to the computing system, the program instructions, when executed by the one or more processors, further direct the one or more processors to: perform an application check with an entitlement service.  
On the other hand, Liu discloses checking licensing agreement for an application before installing the application on a device (See Ebert: at least para 12, 27-34 and Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bell, Goldsmith, Bansode, and Farooqi with Liu’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to prevent software piracy or to shield software vendors from legal liability in connection with the use of software supplied by the software vendors. 

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, US 2019/0266067 in view of Goldsmith et al., US 2018/0316768 and further in view of Bansode et al., US 2012/0084319.
Regarding claim 13,
Bell discloses a method of operating application deployment system to facilitate sharing of application data among isolated applications executing on one or more application platforms, the method comprising: 
processing a request to submit a third-party application to an application deployment system, wherein the request identifies a platform schema and capability information associated with the third-party application (See Bell: at least para 14, 16-17, 20-21, and Fig. 3-5, in response to receiving a request to deploy an application, identifying the compliance policy (i.e. platform schema) and application metadata (i.e. capability) associated with the application);
identify a validation manifest associated with a platform schema, of the platform schemas, (See Bell: at least para 14, 16-17, 20-21, and Fig. 3-5, in response to receiving a request to deploy an application, identify a set of rules used for validation (i.e. validation manifest) associated with compliance policy of the system (i.e. platform schema)); and
perform a set of validation checks identified by the validation manifest to verify that (See Bell: at least para 14, 16, 20, and Fig. 4-6, performing a validation check based on the set of rules (i.e. validation manifest) to determine whether the application complies with the system’s policy (i.e. schema)).
Although Bell discloses platform schema, Bell does not explicitly teach registering platform schemas in association with data sharing platforms.
On the other hand, Goldsmith discloses registering device capabilities (i.e. platform schema) with a server that could be a sharing platform for other devices (See Goldsmith: at least Fig. 3 and para 28-33).  
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Bell with Goldsmith’s teaching in order to register platform schemas in association with data sharing platforms that facilitate sharing of application data amongst multiple isolated applications with reasonable expectation of success. The motivation for doing so would have been to “enhance performance of computing devices associated with a user account by aggregating device capabilities of the devices and sharing the capabilities between the devices.” (See Goldsmith, para 14).
The combination of Bell and Goldsmith discloses the limitations as stated above including compliance policy of the system that corresponds to the limitation of platform schema (See Bell: at least para 14, 16-17, 20-21, and Fig. 3-5) and device capabilities. However, it does not explicitly disclose wherein the platform schema comprises definitions for input data and output data, and one or more application programming! interfaces for receiving the input data from a data sharing platform and sending the output data to the data sharing platform, and wherein the capability information indicates input and output capabilities of the third-party application. 
On the other hand, Bansode discloses a rule/policy that contains definitions of APIs and corresponding input and output data (See Bansode: at least para 43-45, 56. And 71). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bell and Goldsmith with Bansode’s teaching in order to include in the platform schema definitions for input data and output data, and one or more application programming! interfaces for receiving the input data from a data sharing platform and sending the output data to the data sharing platform, and wherein the capability information indicates input and output capabilities of the third-party application; and perform a set of validation checks indicated by the validation manifest to verify that input and output capabilities of the third-party application conform to the input data and output data defined by the platform schema, with reasonable expectation of success. The motivation for doing so would have been to improve managing flow of data by controlling input and output data through corresponding input and output definitions.
 Regarding claim 17,
the combination of Bell, Goldsmith, and Bansode discloses identifying a unique application identifier associated with the third-party application; and providing the application identifier and the capability information associated with the conforming third-party application to a decision service (See Bell: at least para 14, 16-17, 20-21, and Fig. 3-5).    

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, US 2019/0266067 in view of Goldsmith et al., US 2018/0316768 further in view of Bansode et al., US 2012/0084319 and further in view of Farooqi, US 2015/0012908.
Regarding claim 14,
the combination of Bell, Goldsmith, and Bansode further discloses receiving the platform schema from a service provider (See Bell: at least para 14, 16-17, 20-21, and Fig. 3-6). However, it does not expressly teach responsively publishing the platform schema to a schema download portal for deployment by the application deployment system.  
On the other hand, Farooqi discloses that after testing and validating of a developed application, publishing the approved (validated) application in an application store (i.e. download portal) for deploying in another computing system/device (See Farooqi: at least para 48, 51, 55, 85, and Fig. 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bell, Goldsmith, and Bansode with Farooqi’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to generate revenue by distributing and publishing a developed and validated application to an application store for downloading by users. 
Regarding claim 15,
the combination of Bell, Goldsmith, Bansode, and Farooqi discloses responsive to a request for the platform schema, providing, via the schema download portal, the platform schema to a third-party application developer (See Bell: at least para 14, 16-17, 20-21, and Fig. 3-5 and Farooqi: at least para 48, 51, 55, 85, and Fig. 9).  
Regarding claim 16,
Although the combination of Bell, Goldsmith, and Bansode discloses responsive to verifying that the third-party application conforms to the platform schema, installing and running the application, Bell does not explicitly teach publishing the third-party application to a download portal for deployment by the application deployment system.  
On the other hand, Farooqi discloses that after testing and validating of a developed application, publishing the approved (validated) application in an application store (i.e. download portal) for deploying in another computing system/device (See Farooqi: at least para 48, 51, 55, 85, and Fig. 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bell, Goldsmith, and Bansode with Farooqi’s teaching in order to responsive to verifying that the third-party application conforms to the platform schema, publishing the third-party application to a download portal for deployment by the application deployment system with reasonable expectation of success. The motivation for doing so would have been to generate revenue by distributing and publishing a developed and validated application to an application store for downloading by users. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the current 35 USC 112(a) and (b) rejections.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        08/10/2022